Citation Nr: 0820405	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-37 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to vocational rehabilitation training or 
education under the provisions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1983 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) apparently on appeal from a regional office 
determination dated in July 2004.  In May 2008, the appellant 
appeared at a videoconference hearing held before the 
undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to a June 2007 statement of the case, the veteran's 
claim for vocational rehabilitation benefits under 38 U.S.C. 
Chapter 31 was denied in July 2004 because the veteran did 
not have an employment handicap.  She submitted a notice of 
disagreement in August 2004, which is in the claims file.  
However, the vast majority of the numerous documents cited in 
the statement of the case are not in the claims file, and the 
Board assumes that there is in existence a separate 
Vocational Rehabilitation and Education (VR&E) folder, from 
which this information was obtained.  This file must be 
obtained and associated with the claims file for the duration 
of the appeal.  Indeed, this information was requested in the 
prior Board remand in May 2007.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  (Remand instructions of the Board are 
neither optional nor discretionary, and full compliance is 
required.)   

Although a statement of the case was furnished in June 2007, 
according to a December 2004 "Appeal Certification 
Worksheet," a statement of the case was furnished as to the 
VR&E, apparently after the August 2004 notice of 
disagreement.  The file does contain a substantive appeal 
annotated as having been received in October 2004, further 
support for the existence of an earlier statement of the case 
in 2004.  Clearly, this document must be obtained, if extant, 
together with the numerous items of evidence cited in the 
June 2007 statement of the case.  

No action was taken on the appeal after the December 2004 
worksheet until, apparently, a new Chapter 31 claim was 
received in March 2007.  This time, according to the June 
2007 statement of the case, the claim was denied because her 
12 years of eligibility had expired, and she did not have a 
serious employment handicap.  The RO based the beginning of 
the 12-year period on the date the veteran received a 10 
percent rating, in May 1993.  However, as amended in 1991, 
the veteran must have a 20 percent rating to establish 
eligibility for Chapter 31 VR&E benefits.  Specifically, 
"[t]he basic twelve-year period shall not begin to run until 
the veteran establishes the existence of a compensable 
service-connected disability described in § 21.40(a)."  
38 C.F.R. § 21.42(a) (2007) (emphasis added).  Under the 
referenced regulation, for entitlement to VR&E, the veteran 
must have "service-connected disabilities of 20 percent or 
more which is, or but for the receipt of retired pay would 
be, compensable under 38 U.S.C. Chapter 11, and which was 
incurred or aggravated in service on or after September 16, 
1940."  38 C.F.R. § 21.40(a) (2007) (emphasis added); see 
also 38 U.S.C.A. §  3102(a) (West 2002).  

The published history of the 1991 regulatory changes 
clarifies the authority and intent of the revisions:  

The Omnibus Budget Reconciliation Act of 1990 
limits the basic entitlement of certain 
service-disabled veterans with compensable 
service-connected disabilities to benefits and 
services under the vocational rehabilitation 
program.  Veterans filing an original 
application on or after November 1, 1990, must 
have a compensable service-connected disability 
evaluated at 20 percent or more disabling in 
order to meet the new conditions of the law.  
Veterans whose compensable service-connected 
disabilities are evaluated at less than 20 
percent disabling may be considered for a 
program of vocational rehabilitation services 
if they applied for vocational rehabilitation 
benefits before November 1, 1990. . . . The 
intended effect of this rule is to implement 
the provisions of the Act. . . 

Prior to November 1, 1990, one of the 
conditions for basic entitlement to a program 
of vocational rehabilitation required that the 
veteran have a service-connected disability 
which is, or but for the receipt of retired pay 
would be, compensable and which was incurred or 
aggravated in service on or after September 16, 
1940.

The Omnibus Budget Reconciliation Act of 1990 
changes the requirement described above. Under 
the changes the requirement for service-
connected disability as a condition of basic 
entitlement is met under one of the two 
conditions listed below.

1. A veteran filing an original application for 
vocational rehabilitation on or after November 
1, 1990, must have a service-connected 
disability evaluated at 20 percent or more 
disabling; or

2. A veteran with a service-connected 
disability evaluated at less than 20 percent 
disabling filed an original application or 
reapplied for vocational rehabilitation before 
November 1, 1990.

56 FR 15836 (April 18, 1991) (emphasis added).  

The pertinent changes from the prior versions of 38 C.F.R. §§ 
21.40(a) and 21.42(a) are highlighted as follows:  

"(1) The veteran has a service-connected disability of 20 
percent or more which is, or but for the receipt of retired 
pay would be, compensable under 38 U.S.C. Chapter 11, and 
which was incurred or aggravated in service on or after 
September 16, 1940; . . ."  38 C.F.R. § 21.40(a) (emphasis 
added).

"The basic twelve-year period shall not begin to run until 
the veteran establishes the existence of a compensable 
service-connected disability described in § 21.40(a).  When 
the veteran establishes the existence of a compensable 
service-connected disability described in § 21.40(a), the 
basic twelve-year period begins on the day the Department of 
Veterans Affairs notifies the veteran of this.  The ending 
date is twelve years from the beginning date."  38 C.F.R. § 
21.42(a) (emphasis added).

It is clear from this published history as well as from the 
revisions in the regulations that the intent of the revision 
was to require a 20 percent rating for new Chapter 31 
claimants, and to start the 12-year period of entitlement 
running to correspond with that new requirement.  Thus, the 
veteran's claim must be readjudicated to comply with the 
current legal authority, which provides that she must have an 
"employment handicap," but not a "serious employment 
handicap."  38 C.F.R. § 21.40(b) (2007), cf 38 C.F.R. § 
21.44 (2007).  Obviously, the other requirements for VR&E 
benefits, such as a feasible goal, must be met as well.

Accordingly, the case is REMANDED for the following action:

1.  Associate the VR&E folder(s) with the 
claims folder, to include a statement of 
the case likely furnished between August 
and October 2004, the evidence listed in 
the June 2007 statement of the case, and 
all other records in any such file(s).

2.  Schedule the veteran for a VR&E 
counseling evaluation, to determine 
whether she is entitled to a program of 
VR&E under Chapter 31.  If available, the 
counseling psychologist (CP) or vocational 
rehabilitation counselor (VRC) should be 
one who has not previously evaluated the 
veteran's claim.  As noted above, the 
delimiting date for the 12-year period of 
basic entitlement must be based on the 
assignment of the 20 percent rating, and 
not the 10 percent rating.  See 
38 C.F.R. §§21.40(a), 21.42(a) (2007) 
(cited above).  The additional grant of 
service connection for a left knee 
disability must be taken into 
consideration as well.  The claims file 
and all VR&E files must be made available 
to the CP or VRC prior to the evaluation.  
The report should include the complete 
rationale for all conclusions reached.

3.  After providing the veteran notice of 
this determination, to include her 
delimiting date, if the decision remains 
adverse to the veteran, she and her 
representative should be provided a 
supplemental statement of the case (SSOC), 
which clarifies the procedural history 
(such as the apparent issuance of two 
statements of the case), informs them of 
the correct applicable law and 
regulations, and explains the reasons that 
the claim is denied.  After affording an 
opportunity to respond, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Particularly in view of the prior delays in this case, this 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans 



	(CONTINUED ON NEXT PAGE)



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



